                 Case 3:20-mj-70494-TSH Document 1 Filed 04/27/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7369
 7        FAX: (415) 436-7243
          Ravi.Narayan@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO.
                                                       )
14           Plaintiff,                                )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                       )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      v.                                             )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                       )   RULES OF CRIMINAL PROCEDURE
16   BABAK BROUMAND,                                   )
                                                       )
17           Defendant.                                )
                                                       )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20 that on April 24, 2020, the above-named defendant was arrested pursuant to an arrest warrant (copy

21 attached) issued upon an

22           □       Indictment
23           □       Information
24           X       Criminal Complaint
25           □       Other (describe)
26 pending in the Central District of California, Case Number 2:20-mj-01777.
27           In that case (copy of complaint attached), the defendant is charged with a violation of Title
28 United States Code, Section 371.


                                                                                                   v. 7/10/2018
30
              Case 3:20-mj-70494-TSH Document 1 Filed 04/27/20 Page 2 of 2




 1 Description of Charges: Conspiracy to Commit Bribery of Public Official

 2         The maximum penalties are as follows:

 3                Imprisonment: 5 years

 4                Supervised Release: 3 years

 5                Fine: $250,000

 6                Special Assessment: $100

 7

 8                                                           Respectfully Submitted,

 9                                                           DAVID L. ANDERSON
                                                             UNITED STATES ATTORNEY
10

11 Date:            4/26/20                                                 /s/
                                                             RAVI T. NARAYAN
12                                                           Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                                                            v. 7/10/2018
30
